McCay, Judge.
We do not think this verdict comes within the class of verdicts which the judge of the superior court is authorized to set aside. It is not contrary to the evidence, if the witnesses are to he believed, and under our law the jury are specially the judges of that matter. We will not say that there is no case where the judge may not grant a new trial, when credibility of witnesses is the turning point of the case; but in this case, there seems to be nothing but the simple belief of the judge that the woman who saw Mr. Hewitt did not tell the truth, and- the improbability that a man occupying the station in life of the defendant would do so dastardly an act as this. It is clear, however, that somebody did it. It is clear, too, that the defendant was in a rage at the plaintiff, and it is difficult to see how the thing done could have been done except, at least, by the consent of the defendant. Taking all the circumstances together as they appear in the record, we do not think the verdict displays passion, prejudice or mistake, but it is such a verdict as twelve honest, sensible men might well render, though others might differ with them.
Judgment reversed.